UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7197


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ANDREA JENKINS, a/k/a Arma G, a/k/a Dread,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:12-cr-00513-JFA-1)


Submitted:   February 28, 2017            Decided:   March 15, 2017


Before GREGORY, Chief Judge,      WILKINSON,   Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Andrea Jenkins, Appellant Pro Se.     Stanley D. Ragsdale,
John David Rowell, William Kenneth Witherspoon, Assistant United
States Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David        Andrea    Jenkins      appeals    both    the    district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction under Sentencing Guidelines Amendment 782 and

its   order    denying           Jenkins’   motion    for    reconsideration.           We

review de novo a district court’s ruling on the scope of its

authority under § 3582(c)(2).                     United States v. Muldrow, 844
F.3d 434, 437 (4th Cir. 2016).

      Our review of the record leads us to conclude that the

district court properly determined that it lacked authority to

grant a sentence reduction, as Jenkins’ sentence was based on

his   Fed     R.    Crim.        P.   11(c)(1)(C)    plea    agreement     and    not    a

Guidelines         range     subsequently          lowered     by    the    Sentencing

Commission.         See Freeman v. United States, 564 U.S. 522, 538-39

(2011) (Sotomayor, J., concurring); United States v. Brown, 653
F.3d 337, 340 (4th Cir. 2011); accord United States v. Williams,

811 F.3d 621, 623-25 (4th Cir. 2016) (applying Freeman to direct

appeal   of    Rule     11(c)(1)(C)         sentence).        Further,     we    find   no

reversible     error        in    the    district    court’s   denial      of   Jenkins’

motion for reconsideration.                 See United States v. Goodwyn, 596
F.3d 233, 235-36 (4th Cir. 2010).

      Accordingly, we affirm the district court’s orders.                               We

deny Jenkins’ motions for appointment of counsel and to compel

the   disclosure       of        court   documents.      We    dispense     with    oral

                                              2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  3